Title: To James Madison from William C. C. Claiborne, 21 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


21 April 1804, New Orleans. “I have nothing interesting to communicate, nor would I write you by this mail, were it not to inform you, that the most perfect good order prevails in this city. I find, the most trifling occurrences here, attract attention to the Northward, and that a disposition exists among some people to give to certain events a consequence they do not merit: To prevent therefore misrepresentations, I have thought it proper to write you by every mail.
“M. Laussat (it is said) will leave this port in the course of the day, on his passage to Guadaloup, but the period of his departure and place of destination are not certainly known.
“My letter to the Secretary of War, which goes by this mail, will acquaint you with the State of things on the Mobille.
“General Wilkinson will sail tomorrow or next day for New-York on board the Ship Louisiana.”
